UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8068



DENNIS STONEMAN,

                                              Plaintiff - Appellant,

          versus


NURSE   RANSEN;    SERGEANT    STOKES;   MONIQUE
EPPERSON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-01-557)


Submitted:   March 21, 2002                 Decided:   March 28, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Stoneman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis Stoneman appeals the district court’s order dismissing

his 42 U.S.C.A. § 1983 (West Supp. 2001) action without prejudice

for failure to pay a partial filing fee.     We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Stoneman v. Ransen, No. CA-01-557 (E.D. Va. Nov. 2,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2